UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1349



PATRICK MATTETE,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-451-506)


Submitted:   August 17, 2005                 Decided:   August 30, 2005


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick Mattete, Petitioner Pro Se. Carol Federighi, M. Jocelyn
Lopez Wright, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Patrick    Mattete,       a    native      and   citizen      of   Tanzania,

petitions for review of an order of the Board of Immigration

Appeals     affirming       the   Immigration        Judge’s     order     denying     his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture. Mattete disputes the finding

that   he   failed     to    meet    his    burden      of    proof   to   qualify     for

withholding of removal.             We have reviewed the record and conclude

that substantial evidence supports the finding that Mattete failed

to   demonstrate     eligibility           for   this    relief.        See     8   C.F.R.

§ 1208.16(b) (2005).

             We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      PETITION DENIED




                                           - 2 -